DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-11, 13-20 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-11, 13-16, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 201200728430) in view of Brumley et al. (US 20100211804)
Regarding claim 1, Fan teaches
A method for intelligent power distribution management, comprising:
identifying a set of host devices each imposed with an electrical power usage limit and each reflecting an electrical power usage inside a pre-defined electrical power usage threshold from the electrical power usage limit; (Fig. 2, (210), [0049], “the measured IPM current is compared (either measured directly or inferred from another measure) to the IPM's allocation. If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.” And [0133], “ if an IPM capacity is from 95%-100%, a request may be sent with a high-priority code. These codes may be used by other IPMs in the system or by an information system to determine whether or not to grant a request.”)
generating, in order of workload criticality for workloads supported on each host device of the set of host devices, a host priority list ranking the set of host devices; and (claim 4, “ wherein the scores are maintained in an ordered electronic list of scores, and wherein granting power allotments comprises determining an appropriate position within the ordered electronic list of scores for a calculated first score and placing the calculated first score within the ordered electronic list of scores at the appropriate position.” And [0030], “The requests may be electronic communications that include a power value that corresponds to the amount of additional power capacity desired by the respective machine, and one or more priority values that correspond to one or more tasks to be executed by the machine over a predetermined time period. The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
allocating, based on the order of workload criticality reflected in the host priority list, reserve electrical power to a set of top-ranked power-hungry devices. (Figs. 2 and 4, [0030], “The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.” And claim 4, “ wherein the scores are maintained in an ordered electronic list of scores, and wherein granting power allotments comprises determining an appropriate position within the ordered electronic list of scores for a calculated first score and placing the calculated first score within the ordered electronic list of scores at the appropriate position.” And claim 13, “ the communications formatted to cause particular ones of the plurality of computing machines to take a power allotment in accordance with their granted allotments.”)
wherein the at least subset of the set of host devices each exhibits a supplemental power demand and each receives at least a portion of the reserve electrical power matching at least a portion of the supplemental power demand, ([0030], “The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
Fan teaches a system that supplies and reallocates reserve power but does not teach specifically teach using power supplies for a reserve pool and a primary pool.
Brumley teaches
wherein the reserve electrical power is tapped from a reserve power pool comprising a portion of incoming electrical power from a power source (Fig. 1, (16 – power supply system), ([0008], “A chassis power manager allows allocation of power reserved for infrastructure to information handling system modules supported by the chassis when the reserve power is not used by the infrastructure. The reserve power is dynamically allocated so that increased infrastructure need for power is met by removing reserve power from modules and decreased infrastructure need for power releases reserve power for used by the modules.”)
wherein another portion of the incoming electrical power from the power source supplies a primary power pool. (Fig. 1, (16 – power supply system))
Fan and Brumley are analogous art. Fan and Brumley both teach allocating reserve power in a system. Fan teaches a system that supplies and reallocates reserve power but does not teach specifically teach using power supplies for a reserve pool and a primary pool. Brumley teaches using power supplies for supplying both reserved power and primary power as well as reallocating power to different devices. Both Fan and Brumley teach systems supplying and reallocating power to different locations in chassis and combining them would yield predictable results. Based on Brumley and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Fan with the power supplies of Brumley to yield predictable results.
Regarding claim 3, Fan teaches further comprising: prior to identifying the set of host devices: identifying a second set of host devices each configured with an enabled power-cache feature; and obtaining monitoring telemetry for the second set of host devices, wherein the set of host devices is identified from the second set of host devices based on a first portion of the monitoring telemetry. ([0030], “a regulator may receive requests for power additional power capacity from computing machines that desire additional power capacity over a presently assigned capacity. The requests may be electronic communications that include a power value that corresponds to the amount of additional power capacity desired by the respective machine, and one or more priority values that correspond to one or more tasks to be executed by the machine over a predetermined time period. The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests. As such, the regulator may make power distribution decisions based in part or in whole on information received from machines below it in the hierarchy and requests from those machines.”)
Regarding claim 4, Fan teaches wherein the enabled power-cache feature identifies each host device as eligible for reserve electrical power allocation. (Figs. 2 and 4, [0049], “If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.” And claim 1, “power allotments for the plurality of computing machines in accordance with determined scores for the plurality of computing machines, a higher score corresponding to a relatively larger power allotment for a computing device; …  the communications formatted to cause particular ones of the plurality of computing machines to take a power allotment in accordance with their granted allotments.”, [0024], “ The regulators may receive requests for power allotments or power utilization updates from individual computing machines, and may grant power allotment requests from computing machines on a machine-by-machine basis.”)
Regarding claim 5, Fan teaches wherein the first portion of the monitoring telemetry comprises measurements and other information pertinent to the electrical power usage. ([0049], “ then the measured IPM current is compared (either measured directly or inferred from another measure) to the IPM's allocation. If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.”)
Regarding claim 6, Fan teaches wherein the host priority list is generated based on a second portion of the monitoring telemetry, wherein the second portion of the monitoring telemetry comprises the workload criticality for workloads supported  on each host device of the set of host devices, computing resource utilizations by the workloads supported on each host device of the set of host devices, hardware configuration metadata describing hardware configurations installed on each host device of the set of host devices, and measurements and other operational parameters describing a current state on each host device of the set of host devices. ([0030], “a regulator may receive requests for power additional power capacity from computing machines that desire additional power capacity over a presently assigned capacity. The requests may be electronic communications that include a power value that corresponds to the amount of additional power capacity desired by the respective machine, and one or more priority values that correspond to one or more tasks to be executed by the machine over a predetermined time period. The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
Regarding claim 8, Fan teaches further comprising: prior to identifying the second set of host devices: identifying, from a plurality of host devices, a third set of host devices, wherein the second set of host devices is identified from the third set of host devices, wherein the enabled power-cap feature imposes an electrical power usage limit on the host device. ([0025], “The power usage by the machines may be enforced by power enforcers, where each enforcer may be associated with a particular machine. … The enforcers may also request to have their power allocations raised or lowered, as needed, and may then enforce whatever allocation is subsequently granted to them.”)
Regarding claim 9, Fan teaches further comprising: after allocating the reserve electrical power to the at least subset of the set of host devices: obtaining monitoring telemetry for the at least subset of host devices; making a determination, based on the monitoring telemetry, that at least one host device of the at least subset of the set of host devices reflects a new electrical power usage falling below the predefined electrical power usage threshold from the electrical power usage limit (Fig. 2, (210 , 214, and 216); and deallocating, based on the determination, the at least portion of the reserve electrical power from, and which had been allocated to, the at least one host device of the at least subset of the set of host devices. (Figs. 2-4, Claim 17, “wherein the power allotment module is programmed to maintain an electronic reserve list of computing machines that are each operating below a respective power limit assigned to the respective computing machine.”, Claim 18, “wherein the power allotment module is programmed to maintain an electronic reserve list of computing machines that are each operating below a respective power limit assigned to the respective computing machine.” And [0030], “The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
Regarding claim 10, Fan teaches wherein the monitoring telemetry comprises measurements and other information pertinent to the electrical power usage. (Figs. 2-4, [0056], “The process 400 begins when an IPM sends a message 402 to request status and capacity data from one or more peer IPMs. The IPM receives 404 one or more status and capacity notifications from peer IPMs. For example, status information can include electrical current measurements, device ratings, present allocation settings, time-temperature trip profile information, load variability information, load trend information, and/or other information that can describe the status of an IPM.”)
As to claims 11, 13-16 and 18-20, Fan and Brumley teach these claims according to the reasoning provided in claim 1, 3-6 and 8-10, respectively. 


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Brumley, further in view of Sethi et al. (US 20210397239).
Regarding claim 7, Fan teaches using telemetry to determine the priority list but does not teach using machine learning for determining it. Sethi teaches wherein the host priority list is further generated through processing of the second portion of the monitoring telemetry using ensemble machine learning algorithms. ([0036], “the component priority layer 120 uses machine learning techniques to analyze system components (e.g., a plurality of servers across a datacenter) to prioritize them in an order of importance from most important to least important. More specifically, referring to FIGS. 1 and 4, a data collection engine 121/421 (also referred to herein as a “data collector”) collects performance data from system hardware components, such as, for example, servers of the server groups 160. The performance data includes, but it is not necessarily limited to, hardware capacity and availability data 423 comprising, for example, memory usage and available free memory of the system hardware components, application/task data 425 comprising applications and/or tasks running on the system hardware components, system health data 427 available from system log data, and system utilization data 429 comprising, for example, system traffic data and system load data.”)
Fan and Sethi are analogous art. Fan teaches developing a priority list for reserve power allocation but does not discuss using machine learning for the list development. Sethi is cited to teach a similar concept of power management in a datacenter where Sethi uses machine learning techniques with gathered telemetry to prioritize the servers   Based on the KSR rationale of use of known technique to improve similar devices (methods, or products) in the same way and Sethi, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Fan to use machine learning techniques to develop a priority list for reserve power allocation.
As to claim 17, Fan and Sethi teach these claims according to the reasoning provided in claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        December 7, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187